947 F.2d 954
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Albert Earl RUSH, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-3248.
United States Court of Appeals, Tenth Circuit.
Nov. 7, 1991.

Before STEPHEN H. ANDERSON, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Petitioner-Appellant Albert Rush appeals an order of the district court dismissing his petition for writ of mandamus that was based on 42 U.S.C. § 1983.   On appeal, Rush seeks only "an automatic release" from custody.   The sole remedy for either immediate release or a speedier release from imprisonment is a writ of habeas corpus.   See Preiser v. Rodriguez, 411 U.S. 475 (1973).   Accordingly, we GRANT Rush's motion to proceed in forma pauperis and AFFIRM the district court's order.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3